Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 1 of 22 PageID #: 95




  UNITIED STATES DISTRICT COURT
  EASTER DISTRICT OF NEW YORK
  ---------------------------------------------------------X
  LISA GUZZONE,
                                                                Case No. 1:19-cv-006202-ILG-RER
                                       Plaintiff,
                                                                DEFENDANT’S
                                                                MEMORANDUM OF LAW
      - against -

  MICHAEL ZAZZA,
                                      Defendant.
  ----------------------------------------------------------X

                                           TABLE OF CONTENTS


  PRELIMINARY STATEMENT………………………………………                                                        1

  STATEMENT OF FACTS……………………………………………..                                                       1

           The issues should be governed by and construed in
           Accordance with the Laws of the State of Delaware
           without regard to its principles and conflict of laws……………                         2

  ARGUMENT

           A.       Introductory Statement…………………………………..                                     3

           B.       The two (2) Sale Contracts and the Operating
                    Agreement are integral to the Complaint……………….                            3

           C.       The Court should apply Delaware Law…………………                                4

           D.       Delaware maintains a three (3) year statute of
                    Limitations………………………………………………..                                           6

                    1. Plaintiff’s claims are time-barred……………………                             6

                    2. The limitations of time have not tolled………………                          6

                    3. The Second Claim for Relief alleging unjust
                       Enrichment is time-barred and dismissible…………                          8

           E.       New York Law maintains a six (6) year statute of
                    limitations………………………………………………..                                           9

                                                                                                  i
  G/SP-4955/Memorandum of Law 01 20 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 2 of 22 PageID #: 96




                    1. The First and Fourth Claims for Relief alleging
                       Fraud, fraudulent inducement and fraudulent
                       Misrepresentation are time-barred…………………                            9

                    2. Plaintiff’s Third Claim for Relief alleging breach
                       of fiduciary duties is also time-barred……………...                     11

                    3. Plaintiff’s claim for unjust enrichment is time-
                       Barred and dismissible………………………………                                  12

           F.       Plaintiff fails to plead any viable cause of action…….                 13

  CONCLUSION ………………………………………………………….                                                       16



                                           TABLE OF AUTHORITIES
  Cases                                                                            Page

  Allstate Ins. Co. v. Stolarz,
          81 N.Y.2d 19, 223 (1993)……………………………………………                                5

  ATSI Commc'ns, Inc. v. Shaar Fund, Ltd.,
        493 F.3d 87, 93 (2d Cir. 2007)……………………………………….                             13,14,15

  Bank of Am., N.A. v. NMR Realty Abstract Servs., Ltd.,
        No. 12-CV-797, 2014 WL 3585716, at *5 (E.D.N.Y. Jan. 2, 2014)…             12

  Bell Atl. Corp. v. Twombly,
         550 U.S. 544, 555, 126 S. Ct. 2965, 165 L. Ed. 2d 949 (2007)………           14

  Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of New Jersey, Inc.,
         448 F.3d 573, 587 (2d Cir. 2006)…………………………………….                           12

  Brimo v. Corporate Express, Inc.,
        229 F.3d 1135, 2000 WL 1506083 at *2 (2d Cir. Oct. 6, 2000)…….             10

  Brown v. Johnson,
        25 N.Y.3d 364 (2015) 34 N.E.3d 357, 12 N.Y.S.3d 606…………….                  4,5

  Carruthers v. Flaum,
         388 F. Supp. 2d 360, 371 (S.D.N.Y. 2005)……………………………                       12,16

  Chambers v. Time Warner, Inc.,
       282 F.3d 147, 153 (2d Cir. 2002)…………………………………….                             3


                                                                                               ii
  G/SP-4955/Memorandum of Law 01 20 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 3 of 22 PageID #: 97




  Classic Laundry & Linen Corp. v. Travelers Cas. Ins. Co. of Am.,
         739 Fed. Appx. 41, 2018
         U.S. App. LEXIS 17333, 2018 WL 3147429…………………………                     3

  839 Cliffside Ave. LLC v. Deutsche Bank Nat'l Trust Co.,
         2016 U.S. Dist. LEXIS 131411, 17, 2016 WL 5372804……………….             13

  Cooney v Osgood Mach.,
        81 NY2d 66, 78 (1993)………………………………………………..                             4,5

  Cuccolo v. Lipsky, Goodkin & Co.,
        826 F. Supp. 763, 767 n.3 (S.D.N.Y. 1993)…………………………..                 7

  Cusimano v. Schnurr,
        137 A.D.3d 527, 27 N.Y.S.3d 135 (First Dept. 2016)………………….            11

  David B. Lilly Co. v. Fisher,
        800 F. Supp. 1203, 1206 (D. Del. 1992)……………………………….                   6

  Dean Witter P'ship Litig.,
        1998 Del. Ch. LEXIS 133, 1998 WL 442456
        at *4 (Del. Ch. July 17, 1998) aff'd, 725 A.2d 441 (Del. 1999)………..   6

  Diesel Props S.r.L. v. Greystone Bus. Credit II LLC,
         631 F.3d 42, 54 (2d Cir. 2011)…………………………………………                       12

  Dodds v. Cigna Secs., Inc.,
        12 F.3d 346, 352 n. 3 (2d Cir.1993)…………………………………….                    10

  Don Lia v. Saporito,
        909 F. Supp. 2d 149, 2012 U.S. Dist. LEXIS 162812,
        2012 WL 5467529………………………………………………………                                  13

  Dura Pharms., Inc. v. Broudo,
        544 U.S. 336, 345, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005)…………      14

  ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP Morgan Chase Co.,
        553 F.3d 187, 196 (2d Cir. 2009)……………………………………….                     14

  Fed. Hous. Fin. Agency v. Nomura Holding Am., Inc..
         60 F.Supp.3d 489 (S.D.N.Y. 2014)……………………………………..                     10

  Grandon v. Merrill Lynch Co.,
        147 F.3d 184, 188 (2d Cir. 1998)……………………………………….                      13

  Green Tree Servicing LLC v. Christodoulakis,
         136 F. Supp. 3d 415, 424 (E.D.N.Y. 2015)…………………………….                 12

  HSBC Bank USA, N.A. v. Singh,
       46 Misc.3d 1223(A), at *7, 13 N.Y.S.3d 850 (N.Y. Sup. Ct. 2015)…...    13

                                                                                    iii
  G/SP-4955/Memorandum of Law 01 20 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 4 of 22 PageID #: 98




  In re Gen. Dev. Corp. Bond Litig.,
         800 F. Supp. 1128, 1136 (S.D.N.Y.1992)……………………………..                   10

  In re Pxre Group, Ltd., Securities Litigation,
          600 F. Supp. 2d 510 (S.D.N.Y. 2009)………………………………….                    15

  JPMorgan Chase Bank, N.A. v. Ballard,
        213 A.3d 1211, 2019 Del. Ch. LEXIS 254, 2019 WL 3022338……….            7

  Kaufman v Cohen,
        307 AD2d 113, 118 (1st Dept 2003)……………………………………                        11

  Klaxon Co. v. Stentor Elec. Mfg. Co.,
        313 U.S. 487, 496-97, 61 S.Ct. 1020, 1021-22, 85 L.Ed. 1477 (1941)..   4

  Klein v. Bower,
         421 F.2d 338, 343 (2d Cir.1970)……………………………………….                       11

  Lawson v. Rubin,
        2018 U.S. Dist. LEXIS 228214, Fn. 3, 2018 WL 7958928……………              6

  LC Capital Partners, LP v. Frontier Ins. Group, Inc.,
        318 F.3d 148, 156 (2d Cir. 2003)……………………………………..                       9

  Lentell v. Merrill Lynch & Co.,
          396 F.3d 161 (2d Cir. 2005)…………………………………………..                        4

  Maddox v. Collins,
       2015 Del. Super. LEXIS 516 Fn. 1, 2015 WL 5786349……………...               6

  Maryland Cas. Co. v. W.R. Grace & Co.,
        218 Case 2:15-cv-04516- F.3d 204, 212 (2d Cir. 2000)………………             12

  Matter of Eagle Ins. Co. v Singletary,
         279 AD2d 56, 58-59, 717 NYS2d 351 (2000)………………………..                   5

  Matter of Frankel v Citicorp Ins. Servs., Inc.,
         80 AD3d 280, 286 (2nd Dept 2010)……………………………………                        5

  Matter of Integon Ins. Co. v Garcia,
         281 AD2d 480, 481, 721 NYS2d 660 [2001]…………………………                     5

  Marks v. CDW Computer Centers, Inc.,
        122 F.3d 363, 367 (7th Cir. 1997)…………………………………….                       9

  Merck & Co. v. Reynolds,
        559 U.S. 633, 130 S. Ct. 1784, 176 L. Ed. 2d 582…………………….              10


                                                                                    iv
  G/SP-4955/Memorandum of Law 01 20 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 5 of 22 PageID #: 99




  Merrill Lynch & Co.,
          273 F. Supp. 2d 351, 356-57 (S.D.N.Y. 2003)………………………..              4

  Mills v. Polar Molecular Corp.,
          12 F.3d 1170, 1175 (2d Cir. 1993)…………………………………….                    15

  Nemec v. Shrader,
        991 A.2d 1120, 1130 (Del. 2009)……………………………………..                       8,16

  N.Y. State Elec. & Gas Corp. v. FirstEnergy Corp.,
         766 F.3d 212, 230, 2014 U.S. App. LEXIS 17579,
         79 ERC (BNA) 1041…………………………………………………..                               6

  Overall v. Estate of Klotz,
         52 F.3d 398, 403 (2d Cir. 1995)………………………………………..                     6

  Palisades Collection, LLC v. Unifund CCR Partners,
         2015 Del. Super. LEXIS 568, *28, 2015 WL 6693962………………..             8

  Personis v. Oiler,
         889 F.2d 424, 426 (2d Cir. 1989)………………………………………                      6

  Pharms., Inc. v. Broudo,
        544 U.S. 336, 345 (2005)………………………………………………                            16

  Pres. at Connetquot Homeowners Ass'n v. Costco Wholesale Corp.,
          2019 U.S. Dist. LEXIS 13302, *12, 2019 WL 337093………………..            4

  Rombach v. Chang,
       355 F.3d 164, 170, 2004 U.S. App. LEXIS 778……………………….                  15

  SPX Corp. v. Garda USA, Inc.,
       C.A.No. N10C-10-162 WCC, 2012 WL 6841398
       (Del. Super. Dec. 6, 2012)……………………………………………...                         7

  Staehr v. Hartford Fin. Serv. Group, Inc.,
         547 F.3d 406, 434 (2d Cir. 2008)………………………………………                      10

  421-A Tenants Ass'n v. 125 Court St. LLC,
        760 Fed. Appx. 44, 49, 2019 U.S. App. LEXIS 2059…………………               10

  Van Dusen v. Barrack,
        376 U.S. 612, 645-46, 84 S.Ct. 805, 823-24, 11 L.Ed.2d 945 (1964)….   4

  Vichi v. Koninklijke Philips Elecs. N.V.,
         62 A.3d 26, 47 (Del. Ch. 2012)………………………………………..                      8

  Voiceone Commc’ns, LLC v. Google Inc.,
        No. 12 CIV. 9433(PGG), 2014 WL 10936546
        at *8 (S.D.N.Y. Mar. 31, 2014)………………………………………..                       7

                                                                                     v
  G/SP-4955/Memorandum of Law 01 20 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 6 of 22 PageID #: 100




   Welsbach Elec. Corp. v MasTec N. Am., Inc.,
         7 NY3d 624, 629 (2006)……………………………………………….                          4,5

   Western Natural Gas Co. v. Cities Service Gas Co.,
         57 Del. 436, 445 (Del. 1964)…………………………………………..                     8

   Wilson v. Dantas,
         No. 12 Civ. 3238, 2013 WL 92999, at *7 (S.D.N.Y. Jan. 7, 2013)……   12,16

   Winner Acceptance Corp. v. Return on Capital Corp.,
         No. 3088-VP, 2008 WL 5352063, at *14 (Del. Ch. Dec. 23, 2008)…..   7,9


                                            TABLE OF STATUTES

   FRCP §12(b)(6)………………………………………………………………..                                 1,13

   FRCP §9(b)……………………………………………………………………..                                   1,14,15

   Rule 12(b)(6)…………………………………………………………………….                                 3,9

   10 Del. C. §8106………………………………………………………………..                               6

   CPLR §213(8)…………………………………………………………………..                                  9

   CPLR §213(2)……………………………………………………………………                                   9

   PSLRA, 15 U.S.C. §78u-4(b)..…………………………………………………..                        14

   Fed.R.Civ.P. 8……………………………………………………………………                                 14

   15 U.S.C. § 78u-4(b)……………………………………………………………… 14




                                                                                      vi
   G/SP-4955/Memorandum of Law 01 20 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 7 of 22 PageID #: 101




 UNITIED STATES DISTRICT COURT
 EASTER DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 LISA GUZZONE,
                                                                    Case No. 1:19-cv-006202-ILG-RER
                                       Plaintiff,
                                                                    DEFENDANT’S
                                                                    MEMORANDUM OF LAW
     - against -

 MICHAEL ZAZZA,
                                     Defendant.
 ----------------------------------------------------------X

                                       I. PRELIMINARY STATEMENT

          The Complaint must be dismissed as time-barred or as insufficiently pled if not time-

 barred. Pursuant to FRCP §12(b)(6), the statutes of limitations have expired because plaintiff’s

 two (2) membership interest purchases occurred in 2010 and 2011, more than six (6) years prior

 to the filing of the Complaint. Further, plaintiff had ample notice to preclude tolling of any time-

 period. Therefore, as shown below, under Delaware Law, plaintiff’s claims all expired on or

 before November 8, 2014. Under New York Law, plaintiff’s claims all expired on or before

 November 8, 2018. Assuming that the action is not time-barred, the Complaint must still be

 dismissed pursuant to FRCP §9(b) because it does not meet the rules of pleading fraud.

                                          II. STATEMENT OF FACTS

          All of the causes of action arise out plaintiff’s two (2) purchases of interests in Eleven

 Broadway Managing Member LLC (the “LLC”), which is a Delaware Limited Liability

 Corporation. The purchases occurred in 2010 and 2011, respectively. The Complaint, in four (4)

 causes of action, maintains that plaintiff’s investments and her alleged damages arose from

 defendant’s fraud. Complaint; Exhibit A. The First Claim for Relief alleges “Fraud and

 Fraudulent Inducement.” Complaint ¶¶6 – 107. The Second Claim for Relief alleges “Unjust

 Enrichment.” Complaint ¶¶108 – 113. The Third Claim for Relief alleges “Breach of Fiduciary


                                                                                                      1
 G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 8 of 22 PageID #: 102




 Duties.” Complaint ¶¶114 – 118. The “Fourth Claim for Relief” alleges “Fraudulent

 Misrepresentation.” Complaint ¶¶119 – 123.

          Plaintiff’s initial purchase occurred “on or about October 1, 2010” for a 2.5% interest in

 the LLC. Complaint ¶24 & ¶40. This initial purchase was made in conjunction with the Sale

 Contract dated September 30, 2010 (the “First Sale Contract” - Exhibit B) in which plaintiff

 acknowledges that she was a “qualified investor.”1 At the same time, also in conjunction with the

 initial purchase, plaintiff entered into the Operating Agreement dated September 30, 2010 (the

 “Operating Agreement” - Exhibit C). Moreover, the Sale Contract references the Operating

 Agreement2, which Operating Agreement provides that Delaware Law is controlling, as follows:

                    The Agreement will be governed by and construed in
                    accordance with the Laws of the State of Delaware without
                    regard to its principles and conflict of laws.3


          Plaintiff’s second purchase occurred approximately one (1) year following the foregoing

 initial purchase, “on or about November 1, 2011” for an additional 2.4% interest in the LLC.

 Complaint ¶41. In conjunction with this, plaintiff’s second purchase, plaintiff entered into the

 Second Sale Contract dated November 8, 2011. Exhibit D. The Second Sale Contract contains

 the same provision regarding plaintiff being a “qualified investor” and that she is “familiar with

 the terms of the operating agreement.” Id. No. 6.

          Plaintiff further alleges that “[e]ach year, from approximately November 1, 2012 to

 approximately July 2018, Defendant's representations to Plaintiff, that her investment was secure

 and that she would be receiving her $450,000 plus substantial profits from the LLC was

 1 No. 6 of the Sale Agreement provides: “The Purchasers each represents that he/she is a qualified investor and
 that he/she possesses the required financial strength and evaluating expertise to invest in this company. The
 Purchasers further represents that he/she has received a copy of the operating agreement and is familiar with
 the terms of the operating agreement.”
 2 Id.
 3 Section 12.9 (entitled “Governing Law”).



                                                                                                              2
 G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 9 of 22 PageID #: 103




 knowingly false.” Complaint ¶44. Plaintiff also alleges that she “never received any IRS K-1

 form indicating her profits and/or losses made or incurred by her in the LLC.” Complaint ¶51.

          Plaintiff’s funds were all paid to the LLC and not to the Defendant Zazza. Complaint

 ¶¶40 - 41. Further, the two (2) Sale Contracts evidence a “waterfall” investment, with defendant

 (as “seller”) being paid after plaintiff was paid in the stated priority. Exhibits B & D; No.

 4.(“Distribution of Proceeds”).

                                                       III. ARGUMENT

                                                 A. Introductory Statement

          Under Delaware Law, plaintiff’s claims are time-barred and she cannot show unjust

 enrichment. Alternatively, under New York Law, plaintiff’s claims are also time-barred and she

 cannot show unjust enrichment. Further, under either state law, plaintiff has also insufficiently

 pled and cannot claim that any period of limitation was sufficiently tolled to “save” her untimely

 Complaint, having been on notice since 2011; at the latest. Finally, plaintiff has not pled her

 fraud-related claims with sufficient specificity. Accordingly, the Complaint must be dismissed in

 its entirety.

 B. The two (2) Sale Contracts and the Operating Agreement are integral to the Complaint.

          When presented with a motion to dismiss pursuant to Rule 12(b)(6), the Court may

 consider documents that are referenced in the complaint, documents that the plaintiff relied on in

 bringing suit and that are either in the plaintiff's possession or that the plaintiff knew of when

 bringing suit, or matters of which judicial notice may be taken. Chambers v. Time Warner, Inc.,

 282 F.3d 147, 153 (2d Cir. 2002); Classic Laundry & Linen Corp. v. Travelers Cas. Ins. Co. of

 Am., 739 Fed. Appx. 41, 2018 U.S. App. LEXIS 17333, 2018 WL 3147429. The Courts have

 also held that “in adjudicating a Rule 12(b)(6) motion, it is entitled to consider […] documents



                                                                                                 3
 G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 10 of 22 PageID #: 104




  ‘integral’ to the complaint and relied upon in it, even if not attached or incorporated by reference

  […]” In re Merrill Lynch & Co., 273 F. Supp. 2d 351, 356-57 (S.D.N.Y. 2003) (internal citations

  omitted), aff’d in part & rev’d in part on other grounds sub nom. Lentell v. Merrill Lynch & Co.,

  396 F.3d 161 (2d Cir. 2005); Pres. at Connetquot Homeowners Ass'n v. Costco Wholesale Corp.,

  2019 U.S. Dist. LEXIS 13302, *12, 2019 WL 337093.

           In the case at bar, the two (2) Sale Contracts and the Operating Agreement are all such

  integral documents showing that plaintiff was a qualified investor, that it was a waterfall

  investment and that Delaware Law is applicable. Exhibits B, C & D.

                                       C. The Court should apply Delaware Law.

           The Operating Agreement explicitly provides that plaintiff is bound by the Laws of the

  State of Delaware and, clearly, this provision of the Operating Agreement is controlling. Exhibit

  C; Section 12.9.

           The Courts have held that when determining which state's substantive law to apply, a

  Federal court, in a diversity action, applies the choice of law rules of the forum state. See Van

  Dusen v. Barrack, 376 U.S. 612, 645-46, 84 S.Ct. 805, 823-24, 11 L.Ed.2d 945 (1964); Klaxon

  Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496-97, 61 S.Ct. 1020, 1021-22, 85 L.Ed. 1477

  (1941). In that regard, the New York Court of Appeals has held that that parties are generally

  free to reach agreements on whatever terms they prefer, but that courts will not "enforce

  agreements . . . where the chosen law violates `some fundamental principle of justice, some

  prevalent conception of good morals, some deep-rooted tradition of the common weal." Brown v.

  Johnson, 25 N.Y.3d 364 (2015) 34 N.E.3d 357, 12 N.Y.S.3d 606; Welsbach Elec. Corp. v

  MasTec N. Am., Inc., 7 NY3d 624, 629 (2006); Cooney v Osgood Mach., 81 NY2d 66, 78

  (1993). This public policy exception is reserved "for those foreign laws that are truly obnoxious."



                                                                                                    4
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 11 of 22 PageID #: 105




  Cooney, 81 NY2d at 79; Welsbach Elec., 7 NY3d at 629. The party seeking to invoke the

  exception bears a "`heavy burden' of proving that application of [the chosen] law would be

  offensive to a fundamental public policy of this State." Welsbach Elec. Corp., 7 NY3d at 632;

  Cooney, 81 NY2d at 80; Matter of Frankel v Citicorp Ins. Servs., Inc., 80 AD3d 280, 286 (2nd

  Dept 2010).

           In turn, under New York State choice of law principles, the court must first determine

  whether there is an actual conflict of laws. In the case at bar, there is no actual conflict because

  the Operating Agreement is neither repugnant nor obnoxious pursuant to Brown v. Johnson,

  supra.

           However, if a conflicts of law analysis must be done, the first consideration is whether

  there is any actual conflict between the laws of the competing jurisdictions. In this case, there is

  a conflict with New York having a longer statute of limitations period (6 years) than Delaware (3

  years). However, to resolve the issue, in Allstate Ins. Co. v. Stolarz, 81 N.Y.2d 19, 223 (1993),

  the court held that it considers significant contacts such as the place of contracting, the place of

  negotiation and performance, the location of the subject matter of the contract, and the domicile

  or place of business of the contracting parties. Matter of Integon Ins. Co. v Garcia, 281 AD2d

  480, 481, 721 NYS2d 660 [2001]; Matter of Eagle Ins. Co. v Singletary, 279 AD2d 56, 58-59,

  717 NYS2d 351 (2000).

           In the case at bar, the subject matter was the investment in a Delaware LLC. Accordingly,

  the plaintiff’s action is subject to Delaware Law and is entirely time-barred by the associated,

  three (3) year statute of limitations.




                                                                                                    5
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 12 of 22 PageID #: 106




                           D. Delaware maintains a three (3) year statute of limitations.

                                            1. Plaintiff’s claims are time-barred.

           Covering all four (4) of plaintiff’s Claims for Relief, the Delaware statute of limitations is

  three (3) years and has not been tolled. 10 Del. C. §8106 (“Actions subject to 3-year

  limitation.”); David B. Lilly Co. v. Fisher, 800 F. Supp. 1203, 1206 (D. Del. 1992); Maddox v.

  Collins, 2015 Del. Super. LEXIS 516 Fn. 1, 2015 WL 5786349. This includes plaintiff’s fraud

  and fraud–related claims in the First and Fourth Claims for Relief. Further, case law amplifies

  that the Third Claim for Relief alleging breach of fiduciary duties (Complaint ¶¶114 -118) is

  three years as well. See, Dean Witter P'ship Litig., 1998 Del. Ch. LEXIS 133, 1998 WL 442456,

  at *4 (Del. Ch. July 17, 1998) aff'd, 725 A.2d 441 (Del. 1999)(It is well-settled under Delaware

  law that a three-year statute of limitations applies to claims for breach of fiduciary duty.).

           Plaintiff’s second purchase occurred “on or about November 1, 2011.” Her claims all

  expired three-years from that date; November 1, 2014.

                                        2. The limitations of time have not tolled.

           Tolling provisions cannot save plaintiff’s untimely Complaint. The Courts have held that

  “[i]t has long been established as a matter of federal law that state statutes of limitations govern

  the timeliness of state law claims under federal diversity jurisdiction[,] [and that] [s]tate law also

  determines the related questions of what events serve to commence an action and to toll the

  statute of limitations in such cases.” Personis v. Oiler, 889 F.2d 424, 426 (2d Cir. 1989); Lawson

  v. Rubin, 2018 U.S. Dist. LEXIS 228214, Fn. 3, 2018 WL 7958928. In addition, “[b]ecause the

  statute of limitations is an affirmative defense, the defendant bears the burden of establishing by

  prima facie proof that the limitations period has expired since the plaintiff’s claims accrued.”

  Overall v. Estate of Klotz, 52 F.3d 398, 403 (2d Cir. 1995); N.Y. State Elec. & Gas Corp. v.



                                                                                                       6
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 13 of 22 PageID #: 107




  FirstEnergy Corp., 766 F.3d 212, 230, 2014 U.S. App. LEXIS 17579, 79 ERC (BNA) 1041.

  “However, the plaintiff bears the burden of proving that a particular statute of limitation

  has been tolled.” (emphasis added) Voiceone Commc’ns, LLC v. Google Inc., No. 12 CIV.

  9433(PGG), 2014 WL 10936546, at *8 (S.D.N.Y. Mar. 31, 2014)(quoting Cuccolo v. Lipsky,

  Goodkin & Co., 826 F. Supp. 763, 767 n.3 (S.D.N.Y. 1993)).

           Similarly, under Delaware Law, “[w]hen a complaint asserts a cause of action that on its

  face accrued outside the statute of limitations, however, the plaintiff has the burden of pleading

  facts leading to a reasonable inference that one of the tolling doctrines adopted by Delaware

  courts applies.” Winner Acceptance Corp. v. Return on Capital Corp., No. 3088-VP, 2008 WL

  5352063, at *14 (Del. Ch. Dec. 23, 2008); see, JPMorgan Chase Bank, N.A. v. Ballard, 213 A.3d

  1211, 2019 Del. Ch. LEXIS 254, 2019 WL 3022338. The Court typically conducts a three-part

  analysis to determine whether a claim is time barred. SPX Corp. v. Garda USA, Inc., C.A. No.

  N10C-10-162 WCC, 2012 WL 6841398 (Del. Super. Dec. 6, 2012). From the pleadings, the

  Court looks to determine: (i) the cause of action’s accrual date based on the allegations; (ii)

  whether the plaintiff has plead facts sufficient to create a reasonable inference that the statute of

  limitations has been tolled; and (iii) assuming a tolling exception has been pleaded adequately,

  when the plaintiff was on inquiry notice of a claim based on the allegations. Id.; Winner, surpa,

  2008 WL 5352063, at *14. In the case at bar, Defendant Zazza has met his prima facie burden of

  showing that the entire action is time-barred and, clearly, the plaintiff cannot meet her burden of

  showing that a particular statute of limitation has been sufficiently tolled, if at all.

           Thus, plaintiff’s “catch-alls” that self-servingly allege “continuing fraud” (Complaint ¶44

  & ¶51) do not toll the statute of limitations because plaintiff had notice. In fact, plaintiff

  acknowledged that she was a “qualified investor” and that she was familiar with the Operating



                                                                                                     7
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 14 of 22 PageID #: 108




  Agreement (Exhibit C) in the First Sale Contract (2010) and in the Second Sale Contract (2011);

  stated otherwise, making such acknowledgments and being familiar on two (2) distinct occasions

  approximately a year apart. Exhibits B & D; No. 6. Moreover, the latest purchase date alleged

  being “on or about November 1, 2011” (Complaint ¶41), at the latest commenced the statute of

  limitations period for the “fraud,” “fraudulent inducement,” “breach of fiduciary duties” and

  “fraudulent misrepresentation” (as pled sequentially within the First, Third and Fourth Claims

  for Relief), with the Delaware statute of limitations expiring November 1, 2014.

  3. The Second Claim for Relief alleging unjust enrichment is time-barred and dismissible.

           Plaintiff’s Second Claim for Relief alleges unjust enrichment. Complaint ¶¶108 – 113.

  This claim is dismissible as a matter of law because unjust enrichment simply cannot exist in this

  action, even assuming it arose at some time later than plaintiff’s second purchase that occurred

  “on or about November 1, 2011.”

           The Delaware Courts have held that a “payment voluntarily made, with full knowledge of

  the facts cannot be recovered, in the absence of a contract to repay.” Western Natural Gas Co. v.

  Cities Service Gas Co., 57 Del. 436, 445 (Del. 1964); Palisades Collection, LLC v. Unifund CCR

  Partners, 2015 Del. Super. LEXIS 568, *28, 2015 WL 6693962. Unjust enrichment requires “the

  unjust retention of a benefit to the loss of another, or the retention of money or property of

  another against the fundamental principles of justice or equity and good conscience. Vichi v.

  Koninklijke Philips Elecs. N.V., 62 A.3d 26, 47 (Del. Ch. 2012). A defendant’s simple receipt

  of money, goods or services is not the same as “the unjust retention of a benefit to the loss

  of another, or the retention of money or property of another against the fundamental

  principles of justice or equity. (emphasis added). Nemec v. Shrader, 991 A.2d 1120, 1130 (Del.

  2009).



                                                                                                  8
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 15 of 22 PageID #: 109




           In the case at bar, there can be no recovery because plaintiff has not adequately pled and

  cannot establish unjust enrichment because she merely alleges that defendant retained her money

  vis a vis the investments in the LLC. If it did exist, her claim for unjust enrichment is nonetheless

  time-barred as subject to the three-year statute of limitation. Further, the time period to

  commence the action at bar in this regard was not tolled pursuant to Winner Acceptance Corp.,

  supra (additional citations omitted). Thus, the Second Claim for Relief alleging unjust

  enrichment does not exist or is time-barred as is plaintiff’s other claims for relief.

           In sum, under Delaware Law, the entire Complaint is both time-barred and dismissible.

  The application of New York Law would provide the same result.

                         E. New York Law maintains a six (6) year statute of limitations.

      1. The First and Fourth Claims for Relief alleging fraud, fraudulent inducement and
                         fraudulent misrepresentation are time-barred.

           Even if New York Law is applied for statute of limitations purposes, all of the claims are

  still time-barred. The New York Statute of Limitations is six (6) years for allegations arising out

  of contracts or fraud. CPLR §213(8); CPLR 213(2). Thus, plaintiff’s fraud/fraud-related First and

  Fourth Claims for Relief (Complaint ¶¶6 – 107; 119 - 123) were all extinguished on November

  1, 2017; being six years from plaintiffs second purchase (“on or about November 1, 2011”).

           “Discovery” of the fraud does not save plaintiff’s claims. In New York, fraud claims

  must be asserted within the greater of “six years from the date the cause of action accrued or two

  years from the time the plaintiff . . . discovered the fraud, or could with reasonable diligence

  have discovered it.” CPLR §213(8). The Court "recognize[s] that whether a plaintiff had

  sufficient facts to place it on inquiry notice is `often inappropriate for resolution on a motion to

  dismiss under Rule 12(b)(6).'" LC Capital Partners, LP v. Frontier Ins. Group, Inc., 318 F.3d

  148, 156 (2d Cir. 2003) (quoting Marks v. CDW Computer Centers, Inc., 122 F.3d 363, 367 (7th


                                                                                                     9
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 16 of 22 PageID #: 110




  Cir. 1997)). But "[w] here, the facts needed for determination ... can be gleaned from the

  complaint and papers ... that are integral to the complaint, resolution of the issue on a

  motion to dismiss is appropriate." (emphasis added) Dodds v. Cigna Secs., Inc., 12 F.3d 346,

  352 n. 3 (2d Cir.1993); 421-A Tenants Ass'n v. 125 Court St. LLC, 760 Fed. Appx. 44, 49, 2019

  U.S. App. LEXIS 2059; see also In re Gen. Dev. Corp. Bond Litig., 800 F. Supp. 1128, 1136

  (S.D.N.Y.1992) ("Because the test as to when fraud should with reasonable diligence should

  have been discovered is an objective one, a court's determination that the information available

  to a plaintiff in a given instance should (or should not) have given him reason to consider and

  investigate the probability of fraud is surely warranted in appropriate cases."). Hence the Second

  Circuit has rejected the "suggestion that the question of constructive notice is an improper

  subject for resolution as a matter of law" and has noted that there are "a vast number of cases in

  this circuit resolving these issues at the pleading stage." Dodds, 12 F.3d at 352 n. 3. "Once the

  facts on the face of the complaint and related documents give rise to a duty of inquiry, it is

  appropriate to require a plaintiff, resisting a motion to dismiss on limitations grounds, at least to

  allege that inquiry was made." LC Capital Partners, 318 F.3d at 156. But it is also true that one

  "does not have to have notice of the entire fraud being perpetrated to be on inquiry notice."

  Dodds, 12 F.3d at 352; see also Brimo v. Corporate Express, Inc., 229 F.3d 1135, 2000 WL

  1506083 at *2 (2d Cir. Oct. 6, 2000) ("It is not necessary that this information put a plaintiff on

  notice of the entire wrongdoing."). And where a plaintiff "alleges various frauds," the plaintiff

  "need not know the details of each fraud in order to be placed on inquiry notice." Staehr v.

  Hartford Fin. Serv. Group, Inc., 547 F.3d 406, 434 (2d Cir. 2008); see also Merck & Co. v.

  Reynolds, 559 U.S. 633, 130 S. Ct. 1784, 176 L. Ed. 2d 582.4 Indeed, where a plaintiff's own


  4 Following Merck, the Second Circuit in Fed. Hous. Fin. Agency v. Nomura Holding Am., Inc., held that “we still
  assume a reasonable plaintiff on inquiry notice would conduct further investigation, but the limitations period begins

                                                                                                                    10
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 17 of 22 PageID #: 111




  affidavit indicates that she was suspicious of activity in connection with a transaction that the

  plaintiff now contends was fraudulent, "[i]t is of no moment" that a plaintiff did not discover

  until later "the full enormity" of the alleged fraudulent scheme. Klein v. Bower, 421 F.2d

  338, 343 (2d Cir.1970). Rather, such a plaintiff "had by [her] own admission sufficient

  knowledge [at that time] to put [her] on notice as to any alleged fraud. Therefore, the

  statutory period began to run then and did not await appellant's leisurely discovery of the

  full details of the alleged scheme." Id.

           In the case at bar, plaintiff’s catch-all allegations (Complaint ¶44 & ¶51) do not save the

  plaintiff’s action. Plaintiff possessed a duty of inquiry when she first purchased her 2.5% interest

  in the LLC (on/about October 1, 2010), or at least when she purchased the second 2.4% interest

  in the LLC (on/about November 1, 2011), approximately one year later. Plaintiff also had a duty

  of inquiry when the tax documents were not provided because, as the Court may take judicial

  notice pursuant to R. 201, tax filings are yearly endeavors and the alleged “missing documents”

  would have been known to plaintiff as early as the year of her first investment (2010), but not

  later than plaintiff’s second investment (2011).

            Under any scenario, the six-year New York statute of limitations expired on November

  1, 2017; over one (1) year prior to the commencement of this action.

  2. Plaintiff’s Third Claim for Relief alleging breach of fiduciary duties is also time-barred.

           Plaintiff’s Third Claim for Relief alleging breach of fiduciary duties is also untimely.

  Complaint ¶¶114 -118. In Cusimano v. Schnurr, 137 A.D.3d 527, 27 N.Y.S.3d 135 (First Dept.

  2016), the Court held that a six-year statute of limitations applies to fraud-based breach of

  fiduciary duty claims. See also, Kaufman v Cohen, 307 AD2d 113, 118 (1st Dept 2003)(wherein

  to run only when, in the course of that investigation, the reasonable plaintiff would have discovered sufficient
  information to plead a securities-law violation adequately.” Id., 873 F.3d 85, 119-120, 2017 U.S. App. LEXIS
  18803.

                                                                                                              11
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 18 of 22 PageID #: 112




  if the claims are contract based it is only three years). Thus, plaintiff’s breach of fiduciary claims

  also expired November 1, 2017.

                   3. Plaintiff’s claim for unjust enrichment is time-barred and dismissible.

           Plaintiff’s allegation of unjust enrichment in her Second Claim for Relief does not “save”

  her Complaint. Complaint ¶¶108 -113. Even if the Court finds that unjust enrichment could exist

  in this action, under New York Law the claim is still time-barred.

           It is well-established that, “[u]nder New York law, ‘[t]he theory of unjust enrichment lies

  as a quasi-contract claim.’” Green Tree Servicing LLC v. Christodoulakis, 136 F. Supp. 3d 415,

  424 (E.D.N.Y. 2015) (quoting Diesel Props S.r.L. v. Greystone Bus. Credit II LLC, 631 F.3d 42,

  54 (2d Cir. 2011)); see also Maryland Cas. Co. v. W.R. Grace & Co., 218 Case 2:15-cv-04516-

  F.3d 204, 212 (2d Cir. 2000) (“The notion of unjust enrichment applies where there is no

  contract between the parties . . . .”). Therefore, courts in the Second Circuit have held that unjust

  enrichment claims are precluded “whenever there is a valid and enforceable contract governing a

  particular subject matter, whether that contract is written, oral, or implied-in-fact.” Beth Israel

  Med. Ctr. v. Horizon Blue Cross & Blue Shield of New Jersey, Inc., 448 F.3d 573, 587 (2d Cir.

  2006). And “[t]o prevail on a claim for unjust enrichment in New York, a plaintiff must establish

  (1) that the defendant benefitted; (2) at the plaintiff’s expense; and (3) that equity and good

  conscience require restitution.” Id.; Bank of Am., N.A. v. NMR Realty Abstract Servs., Ltd., No.

  12-CV-797, 2014 WL 3585716, at *5 (E.D.N.Y. Jan. 2, 2014) (“The essence of an unjust

  enrichment claim is that one party has received money or a benefit at the expense of another.”)

  (internal quotation omitted). Moreover, “[t]he services performed must not have merely

  benefited the enriched party, but must have been performed at its behest.” Wilson v. Dantas, No.

  12 Civ. 3238, 2013 WL 92999, at *7 (S.D.N.Y. Jan. 7, 2013); see also Carruthers v. Flaum, 388



                                                                                                     12
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 19 of 22 PageID #: 113




  F. Supp. 2d 360, 371 (S.D.N.Y. 2005) (dismissing claim for unjust enrichment where the

  plaintiffs “advanced . . . funds for their own benefit and perhaps the benefit of their business

  partners”); 839 Cliffside Ave. LLC v. Deutsche Bank Nat'l Trust Co., 2016 U.S. Dist. LEXIS

  131411, 17, 2016 WL 5372804. In the case at bar, the investment made by plaintiff constituted

  only an advancement of her funds for her own benefit and for the members of the LLC. As such,

  there is clearly no claim for unjust enrichment.

           Even if the claim were viable, for unjust enrichment the New York applicable statute of

  limitations is either three (3) or six (6) years. See Don Lia v. Saporito, 909 F. Supp. 2d 149, 2012

  U.S. Dist. LEXIS 162812, 2012 WL 5467529 (holding that an unjust enrichment claim was

  timely where defendant received a benefit within three years of the date on which the action was

  commenced); see also HSBC Bank USA, N.A. v. Singh, 46 Misc.3d 1223(A), at *7, 13 N.Y.S.3d

  850 (N.Y. Sup. Ct. 2015)(applying a six-year statute of limitations)(“[Defendant’s] acquisition of

  the property was less than six years prior to the commencement [… and] the equitable causes of

  action [were therefore] not barred by the statute of limitations.”). In the instant action, the time

  expired under any theory. Plaintiff alleges that her money paid for her LLC interest purchases in

  2010 and in 2011. At the latest, the statute of limitations expired six years from the second

  purchase; as of November 1, 2017.

                                 F. Plaintiff fails to plead any viable cause of action.

           If the Court finds that the Complaint is not time–barred, the case still must be dismissed

  as insufficiently pled. In a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, the Court must accept as true all of the factual allegations in the Complaint and draw

  all reasonable inferences in Plaintiff's favor. ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d

  87, 93 (2d Cir. 2007); Grandon v. Merrill Lynch Co., 147 F.3d 184, 188 (2d Cir. 1998).



                                                                                                   13
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 20 of 22 PageID #: 114




  Nonetheless, "[f]actual allegations must be enough to raise a right of relief above the speculative

  level, on the assumption that all of the allegations in the complaint are true." Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555, 126 S. Ct. 2965, 165 L. Ed. 2d 949 (2007). If Plaintiff "ha[s] not

  nudged [his] claims across the line from conceivable to plausible, [his] complaint must be

  dismissed." Twombly, 550 U.S. at 570.

           Additionally, plaintiff generally alleges securities fraud claims (Complaint ¶¶33-36),

  which are subject to “heightened pleading requirements that plaintiff must meet to survive a

  motion to dismiss." (emphasis added) ATSI Commc'ns, supra, 493 F.3d at 99. These heightened

  pleading requirements are set forth in Rule 9(b) of the Federal Rules of Civil Procedure and the

  Private Securities Litigation Reform Act (the "PSLRA"), 15 U.S.C. § 78u-4(b). While the rules

  of pleading in federal court usually require only "a short and plain statement" of the plaintiff's

  claim for relief, Fed.R.Civ.P. 8, averments of fraud must be "state[d] with particularity,"

  Fed.R.Civ.P. 9(b). See ATSI Commc'ns, supra, 493 F.3d at 99. In the context of securities fraud

  allegations, the PSLRA has expanded on Rule 9(b)'s pleading requirements. See 15 U.S.C. §

  78u-4(b). "The statute insists that securities fraud complaints `specify' each misleading

  statement; that they set forth the facts `on which [a] belief' that a statement is misleading was

  `formed'; and that they `state with particularity facts giving rise to a strong inference that the

  defendant acted with the required state of mind.'" Dura Pharms., Inc. v. Broudo, 544 U.S. 336,

  345, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005) (quoting 15 U.S.C. §§ 78u- 4(b)(1), (2)).

  "Therefore, `[w]hile we normally draw reasonable inferences in the non-movant's favor on a

  motion to dismiss,' the PSLRA `establishes a more stringent rule for inferences involving

  scienter' because the PSLRA requires particular allegations giving rise to a strong inference of

  scienter." ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP Morgan Chase Co., 553



                                                                                                  14
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 21 of 22 PageID #: 115




  F.3d 187, 196 (2d Cir. 2009). Thus, in order to satisfy Rule 9(b), the plaintiff must: "(1) specify

  the statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

  and when the statements were made, and (4) explain why the statements were fraudulent."

  Rombach v. Chang, 355 F.3d 164, 170, 2004 U.S. App. LEXIS 778; Mills v. Polar Molecular

  Corp., 12 F.3d 1170, 1175 (2d Cir. 1993). “Allegations that are conclusory or unsupported by

  factual assertions are insufficient." ATSI Commc'ns, supra 493 F.3d at 99. See also, In re Pxre

  Group, Ltd., Securities Litigation, 600 F. Supp. 2d 510 (S.D.N.Y. 2009).

           Plaintiff’s First and Fourth Claims for Relief, alleging “Fraud,” “Fraudulent

  Inducement” and “Fraudulent Misrepresentation” (Complaint ¶¶6 – 107; ¶¶119 – 123) are

  clearly insufficiently pled as required by Rombach, surpa, and in no way satisfy the heightened

  pleading requirement for the alleged securities violations (Complaint ¶¶33-36) as set forth in

  ATSI Commc'ns, supra. In fact, plaintiff satisfies just one (1) of the four (4) requisite elements to

  constitute fraud on the part of the defendant in that she identifies Defendant Zazza (the second

  prong). Plaintiff utterly fails on the other three (3).

           The first prong (re specificity) is not met because plaintiff merely alleges in repetitive

  and lengthy, conclusory fashion promises of investment returns made to induce her to invest, but

  ignoring (indeed failing to mention at all) the two written Sale Contracts and the Operating

  Agreement. The third prong (re location) is not met because plaintiff never sets forth whatsoever

  where the alleged statements were allegedly made. The fourth prong (re explanation) is not met

  because the plaintiff fails to explain why the statements were fraudulent in light of the foregoing

  two (2) Sale Contacts and the Operating Agreement to the contrary. Accordingly, the First Claim

  for Relief (allegeding Fraud and Fraudulent Inducement) and the Fourth Claim for Relief

  (allegeding Fraudulent Misrepresentation) must be dismissed.



                                                                                                    15
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
Case 1:19-cv-06202-ILG-RER Document 9-6 Filed 01/02/20 Page 22 of 22 PageID #: 116




           Being exclusively fraud-based, Plaintiff’s Second Claim for Relief alleging “Unjust

  Enrichment” (Complaint ¶¶108 – 113) is also insufficiently pled as arising out of the same

  insufficient allegations of fraud, with merely a change in nomenclature. Further, the mere

  retention of funds as alleged does not suffice. Nemec v. Shrader, 991 A.2d 1120, 1130 (Del.

  2009; Wilson v. Dantas, No. 12 Civ. 3238, 2013 WL 92999, at *7 (S.D.N.Y. Jan. 7, 2013); see

  also Carruthers v. Flaum, 388 F. Supp. 2d 360, 371 (S.D.N.Y. 2005).

           Similarly, Plaintiff’s Third Claim for Relief alleging “Breach of Fiduciary Duties”

  (Complaint ¶¶114 – 118) presents no facts other than the alleged, insufficiently pled fraud and

  fraud-related claims arising out of securities-related violations. Pharms., Inc. v. Broudo, 544 U.S.

  336, 345 (2005). It also is dismissible as a matter of law.

                                                  IV. CONCLUSION

           Plaintiff’s action is time-barred and all of the Claims for Relief are dismissible.

  Dated: January 2, 2020                                   Respectfully,



                                                           ________________________________
                                                           Andrew Small, Esq. (AS-1294)
                                                           Molod, Spitz & DeSantis, P.C.
                                                           Attorneys for Defendant Michael Zazza
                                                           1430 Broadway 21st Floor
                                                           New York, NY 10018
                                                           Tel. 212.869.3200
                                                           Email: asmall@molodspitz.com
                                                           File No. SP-4955
  To:

  Gary Rosen, Esq.
  Rosen Law LLC
  Attorneys for Plaintiff
  Lisa Guzzone
  216 Lakeville Road
  Great Neck, NY 11020



                                                                                                   16
  G/SP-4955/Motions/Motion to Dismiss re 12(b)(6) & 9(b) – Memorandum of Law 01 02 2020
